DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment
The amendment filed on February 16, 2021 has been entered. 
Claims 23, 27-40, and 42-47 are pending.
Claims 24-26 and 41 have been canceled.
Claims 23, 27, 37, 42, and 46 have been amended.
Claims 23, 27-40, and 42-47 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 27-33, 35-38, 40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0262924 A1, hereinafter referred to as Dao) in view of Li et al. (US 2018/0192471 A1, hereinafter referred to as Li).
Regarding Claim 23, 

“One or more non-transitory, computer-readable media having instructions … executed by one or more processors” (paragraph [0010]).  [A network element in a communication network includes a processor; a network interface for communicating with other network entities; and non-transient machine readable memory storing machine readable instructions, which when executed by the processor, configure the network element to implement a network data analytics function (NWDA).]
“a network data analytics function (NWDAF) to generate an NWDAF message” (paragraphs [0037], [0007]; fig. 2, elements 130, 237).  [The Core Network CN 130 includes a Net Work Data Analytics (NWDA) function 237 ([0037]).  A request is sent by the NWDA function to the network element for measurement data ([0007]).] (Note: The request sent to the NWDA function is equivalent to the message.)
 “indicate a temporal … condition that corresponds to a time associated with when a quality of service (QoS) handling of traffic applies, or indicate a spatial … condition that corresponds to one or more locations associated with where the QoS handling of the traffic applies” (paragraphs [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period, and also requests the NWDA 237 to provide a QoS policy recommendation for certain criteria ([0046]).  The NWDA 237 sends to the NMF 270, any operation data, maintenance data, and reports as requested by the NMF 270 ([0048]).]  (Note: The NWDA function is instructed by the NMF to send data indicating QoS handling of the traffic.”  Although the “validity” of the time and location data appears to be inherent in the Dao disclosure, the Li disclosure is utilized to specifically teach the concept. The operation data, maintenance data, and reports are equivalent to the “NWDAF message.”)
“wherein the NWDAF message includes the temporal … condition or the spatial …  condition” (paragraph [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period to the NMF 270.]  (Note: The comments above for the previous limitation are applicable.)
“send the NWDAF message to a policy control function (PCF)” (paragraph [0010]).  [The NWDA is configured for: receiving a policy recommendation subscription request from a policy and control function (PCF); sending a policy recommendation subscription acknowledgment message to the PCF; sending a measurement data request to the data storage function to retrieve stored measurement data that satisfies the request; receiving a measurement data response from the data storage function; sending a policy recommendation message to the PCF based on the received measurement data response and the policy recommendation subscription request; and receiving a policy recommendation acknowledgement message from the PCF.]  (Note: The policy recommendation sent to the PCF based on the measurement data received from the data storage function is equivalent to the “NWDAF message.”)
generate an NWDAF request to request invocation of a service operation” (paragraphs [0093], [0131]; fig. 2, elements 220, 231, 236, 237, 270; fig. 12-A, elements 237, 1201a, 1220; fig. 12-A, elements 237, 1213, 1214, 1220).  [For the NMF 270 to obtain services, such as measurement reports, from the NWDA 237, the NMF 270 sends a service request message to the NWDA 237, and the NWDA 237 sends a measurement data request message to the undefined data storage function (UDSF) 260 to get the measurement data ([0093]).  In some embodiments, the network function (NF) 1220 is the PCF 236 and the PCF 236 sends the Network Information Request message 1201a, which include a request for the NWDA 237 to return policy information in message 1214 after the data analytics step 1213 ([0131]).]  (Note: In the paragraph [0093] citation, the “service operation” is interpreted as the request for “measurement reports,” which represents a service. The latter interpretation of “service operation” in paragraph [0131] is consistent with the specification, which defines the term as follows:
The NWDAF 105 may request a service operation to the PCF 110 or notify the PCF 110 with certain information. The PCF 110 may respond a request by the NWDAF 105 or request subscription to the NWDAF 105 for network analytics information. Specification, paragraph [00028], emphasis added.)

Dao does not teach the following specific terminology:
“temporal validity condition … spatial validity condition.”
Li teaches:
“a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: temporal validity condition” and location and “spatial validity condition.”) 
Because both Dao and Li teach systems which perform monitoring of PDU sessions using policy control function (PCF) and session management function (SMF), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the validity conditions, as taught by Li; and such inclusion would have provided a more specific definition of the purpose of the verification, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 27, 
Dao in view of Li teaches all the limitations of parent Claim 26.
Dao teaches:
“wherein the service operation is to influence the traffic routing” (paragraph [0093]).  [A type of policy included in the policy recommendation subscription message can be for a specific service, such as video streaming service, and can be uplink or downlink traffic routing, where a RAT could be selected for video streaming traffic types.]  (Note: The video streaming service is equivalent to the “service operation” which can be uplink or downlink “traffic routing.”)
Regarding Claim 28, 
Dao in view of Li teaches all the limitations of parent Claim 23.

“wherein the temporal … condition and the spatial … condition are based on an application function (AF) request for influencing a session management function (SMF) routing decision with respect to a protocol data unit (PDU) session” (paragraphs [0064], [0061]; fig. 2, elements 110, 235, 237, 250).  [The AF 250 sends reports for QoS to the NWDA 237, and the requests may be for certain services, time periods, geographical areas, and combinations thereof ([0064]).  The NWDA 237 sends measurement configuration data to the SMF 235, include a measurement periodicity of how often the report is sent from the SMF 235 to the NWDA 237, and a report schedule of when the measurement report is sent by the SMF 235 to the NWDA 237; monitoring parameters include UE 110 statistics and PDU session statistics ([0061]).]  (Note: The AF reports are based on the NWDA service request regarding time and location and is scheduled relative to the SMF.)
Dao does not teach the following specific terminology:
“temporal validity condition … spatial validity condition.”
Li teaches:
“a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: The validity conditions include time or “temporal validity condition” and location and “spatial validity condition.”) 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 29, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“cause the NWDAF to obtain load and delay information with respect to an application function (AF) based on a plurality of network functions, the plurality of network functions to include a next-generation NodeB (gNB) function, a user plane function, or the AF” (paragraphs [0029], [0031]).  [An application function (AF) provides a service to UEs connected to the Evolved Packet Core (EPC) provides traffic characteristics associated with the service ([0029]).  A video streaming server using the transmission control protocol (TCP) and Internet Protocol (IP) protocol suite, will start the session by measuring an average packet delay; when UE-1 started its session, the network was relatively lightly loaded, but when UE-2 starts its session, the network is highly loaded at 95% utilization ([0031]).]  (Note: The traffic characteristics provided by load and delay information” as described in paragraph [0031].)
Regarding Claim 30, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate a data network name (DNN) and single network slice selection assistance information (S-NSSAI) to identify traffic with respect to the PDU session” (paragraphs [0107], [0108], [0109],  [0112], [0116], [0119]; fig. 12-A, element 1201a).  [The send the Network Information Request message 1201a (the NWDAF message) includes a request for statistical information, which includes several fields ([0107]).    One field is the minimum duration, maximum duration, or average duration of active connection time of PDU Session ([0108]).  Another is the traffic load of UPF at certain times ([0109]).  Another field is the weighing coefficient, or cost value, associated with a UPF when the SMF needs to select a UPF, which includes several parameters ([0112]). One parameter is network slice information, such as S-NSSAI ([0116]).  Another parameter is DNN ([0119]).]  (Note: The Network Information Request is equivalent to the “the NWDAF message,” and the other elements of the claim recitation are specifically disclosed.)
Regarding Claim 31, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate an AF-service identifier that is issued by the AF with respect to the PDU session” (paragraphs [0106], [0108]; fig. 12-the NWDAF message,” and the CP function identifier is also disclosed.)
Regarding Claim 32, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate an identifier of an application that is to handle user plane traffic with respect to the protocol data unit (PDU) session” (paragraphs [0106], [0108]; fig. 12-A, element 237, 1201a, 1220).  [Request message 1201a sent from the NF 1220 to the NWDA function 237 includes filter information, which may be used to indicate certain UEs, with a list of UE IDs, and certain applications represented by Application Identifiers ([0106]).  The request message can also include information about the PDU session ([0108]).]  (Note: The request message is equivalent to the “the NWDAF message,” and the application identifier is also disclosed for the user plane PDU session.)
Regarding Claim 33, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate traffic filtering information to detect traffic” (paragraph [0106]; fig. 12-A, element 237, 1201a, 1220).  [Request the NWDAF message,” and specific Network Information at certain time and certain locations is equivalent to “traffic filtering information to detect traffic.”)
Regarding Claim 35, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate individual user equipments (UEs) by generic public subscription identifier (GPSI) or an internet protocol (IP) address or prefix, or a group of UEs by an external-group identifier or internal-group identifier” (paragraph [0107]; fig. 12-A, element 1201a).  [The request message 1201a includes the UE ID(s), and the (R)AN node IP address of any (R)AN nodes in the service area of the AMF (by an internet protocol (IP) address).]  (Note: The request message is equivalent to the “the NWDAF message,” and includes the UE IP address.)
Regarding Claim 36, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“wherein the NWDAF message is further to indicate quality of service (QoS) parameters that include standardized fifth generation (5G) QoS indicators or non-standardized 5G QoS indicators” (paragraph [0131]; fig. 12-A, element 1201a, 1213, 1214).  [The Network Information Request message 1201a includes a request for the NWDA 237 to return policy information in message 1214 after the data analytics step the NWDAF message,” and includes 5G and QoS indicators.)
Regarding Claim 37, 
Dao teaches:
“One or more non-transitory, computer-readable media having instructions … executed by one or more processors” (paragraph [0010]).  [A network element in a communication network includes a processor; a network interface for communicating with other network entities; and non-transient machine readable memory storing machine readable instructions, which when executed by the processor, configure the network element to implement a network data analytics function (NWDA).]
 “cause a policy control function (PCF) to: process a network data analytics function (NWDAF) message, received from an NWDAF” (paragraphs [0010], [0033]).  [The network data analytics function (NWDA) first requests measurement data from a plurality of network entities, receives the measurement data from at least one of the plurality of network entities, and sends a policy recommendation to at least one control plane (CP) function based on an analysis of the received measurement data ([0010]).  To allow for dynamic changes to network policies, the PCF receives notification of congestion in the network, and runs a traffic engineering (TE) optimization function, taking into account any or all of the network topology, current data rates, congestion level reports, UE information, QoS requirements associated with the flows in the network, and the processing capacity of the user plane function (UPF) ([0033]).]  (Note: network data analytics function (NWDAF) message, received from an NWDAF,” and the PCF operations are equivalent to the “cause a policy control function (PCF) to: process a network data analytics function (NWDAF) message.”)
 “to identify a temporal … condition and a spatial … condition with respect to a protocol data unit (PDU) session” (paragraph [0131]).  [The PCF requests NWDA to provide charging policies for different times of the day, for days of the week, and for specific (R)AN locations with respect to the PDU session.]  (Note: The PCF requests NWDA to send data indicating both time and location, as well as QoS policy information, which is equivalent to the “QoS handling of the traffic.”  Although the “validity” of the time and location data appears to be inherent in the Dao disclosure, the Li disclosure is utilized to specifically teach the concept. The operation data, maintenance data, and reports are equivalent to the “NWDAF message.”)  
“wherein the temporal … condition is associated with when a quality of service (QoS) handling of traffic applies, and wherein the spatial … condition that corresponds to one or more locations associated with where the QoS handling of traffic applies” (paragraphs [0046], [0047], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period, and also requests the NWDA 237 to provide a QoS policy recommendation for certain criteria ([0046]).  The collected data by the NWDA 237 includes any types of network entity data, including at least maintenance data, and operation data.  The NWDA 237 sends to an NWDAF message) as requested by the NMF 270.]  (Note: The location, time, and QoS information are included as criteria for the NWDA function are equivalent to the claimed “spatial,” “temporal,” and “QoS” information.)
“wherein the NWDAF message includes the temporal … condition or the spatial …  condition” (paragraph [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period to the NMF 270.]  (Note: The comments above for the previous limitations are applicable.)
“generate a PCF response to the NWDAF based on the NWDAF message” (paragraph [0010]).  [The network data analytics function (NWDA) first requests measurement data from a plurality of network entities, receives the measurement data from at least one of the plurality of network entities, and sends a policy recommendation to at least one control plane (CP) function based on an analysis of the received measurement data, the policy control function (PCF) sends an acknowledgement message.]  (Note: The PCF acknowledgement message is equivalent to the “PCF response.”)
 “determine the PDU session is impacted based on the temporal and spatial … conditions” (paragraphs [0046], [0033]; fig. 2, elements 110, 220, 231, 237).  [The NMF 270 instructs the NWDA 237 to send data of certain UE 110, certain (R)AN nodes 220, or the user plane function (UPF) 231 based on certain criteria, including geographical locations, time period, specific network entities, and events, and to provide potential session is impacted.”)
Dao does not teach the following specific terminology:
“temporal validity condition … spatial validity condition.”
Li teaches:
“a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: The validity conditions include time or “temporal validity condition” and location and “spatial validity condition.”) 
Because both Dao and Li teach systems which perform monitoring of PDU sessions using policy control function (PCF) and session management function (SMF), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the validity conditions, as taught by Li; and such inclusion would have provided a more specific definition of the purpose of the verification, and would have been consistent with the rationale of combining prior art elements according to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 38, 
Dao in view of Li teaches all the limitations of parent Claim 37.
Dao teaches:
“wherein the PCF response is to create, remove, or update information with respect to the PDU session based on the NWDAF message” (paragraph [0033]).  [To allow for dynamic changes to network policies, the PCF can receive notification of congestion in the network, obtain an indication of the level of congestion from reports about congestion on links carrying the flows, and run a traffic engineering (TE) optimization function.]  (Note: The indication of the level of congestion and the traffic engineering (TE) optimization represents the PCF performing the function of “create … or update information.”)
Regarding Claim 40, 
Dao in view of Li teaches all the limitations of parent Claim 37.
Dao teaches:
“cause the PCF to determine traffic routing with respect to the PDU session
Regarding Claim 42, 
Dao teaches:
“An apparatus to be implemented in an access node of a next-generation radio access network (NG-RAN), the apparatus comprising: memory circuitry; and processing circuitry, coupled with the memory circuitry” (paragraph [0010], [0037]; fig. 2, elements 110, 120, 130, 200).  [A network element in a communication network includes a processor; a network interface for communicating with other network entities; and non-transient machine readable memory storing machine readable instructions, which when executed by the processor, configure the network element to implement a network data analytics function (NWDA).  The communication network architecture 200 is a next generation, such as fifth generation (5G) wireless networks, network architecture that includes a function in CN 130 that supports data analytics, and connects to a (R)AN node 220 within the (R)AN 120, which in tum provides access services to the UE 110.]
“generate a network data analytics function (NWDAF) message” (paragraphs [0037], [0007]; fig. 2, elements 130, 237).  [The Core Network CN 130 includes a Net Work Data Analytics (NWDA) function 237 ([0037]).  A request is sent by the NWDA function to the network element for measurement data ([0007]).] (Note: The request sent to the NWDA function is equivalent to the message.)
 “to indicate a temporal … condition that corresponds to one or more time periods to apply quality of service (QoS) handling of a traffic with respect to a protocol data unit (PDU) session and a spatial … condition that corresponds to one or more locations to which the QoS handling of the traffic is applied with respect to the PDU session” (paragraphs [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network  (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period, and also requests the NWDA 237 to provide a QoS policy recommendation for certain criteria ([0046]).  The NWDA 237 sends to the NMF 270, any operation data, maintenance data, and reports as requested by the NMF 270 ([0048]).]  (Note: The NWDA function is instructed by the NMF to send data indicating both time and location, as well as QoS policy information, which is equivalent to the “QoS handling of the traffic.”  Although the “validity” of the time and location data appears to be inherent in the Dao disclosure, the Li disclosure is utilized to specifically teach the concept. The operation data, maintenance data, and reports are equivalent to the “NWDAF message.”)
“wherein the NWDAF message includes the temporal … condition or the spatial …  condition” (paragraph [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations  and time period to the NMF 270.]  (Note: The comments in the previous limitations are applicable.)
“transmit the NWDAF message to a policy control function (PCF)” (paragraph [0010]).  [The NWDA is configured for: receiving a policy recommendation subscription request from a policy and control function (PCF); sending a policy recommendation subscription acknowledgment message to the PCF; sending a measurement data request to the data storage function to retrieve stored measurement data that satisfies the request; receiving a measurement data response from the data storage function; transmit the NWDAF message to a policy control function (PCF).”)
Dao does not teach the following specific terminology:
“temporal validity condition … spatial validity condition.”
Li teaches:
“a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: The validity conditions include time or “temporal validity condition” and location and “spatial validity condition.”) 
Because both Dao and Li teach systems which perform monitoring of PDU sessions using policy control function (PCF) and session management function (SMF), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the validity conditions, as taught by Li; and such inclusion would have provided a more specific definition of the purpose of the verification, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 43, 
Dao in view of Li teaches all the limitations of parent Claim 42.
Dao teaches:
“wherein the processing circuitry is further to receive a policy control function (PCF) response message for the NWDAF message” (paragraph [0009]).  [The NWDA can be configured for: receiving a policy recommendation subscription request from a policy and control function (PCF); sending a policy recommendation subscription acknowledgment message to the PCF; sending a measurement data request to the data storage function to retrieve stored measurement data that satisfies the request; receiving a measurement data response from the data storage function; sending a policy recommendation message to the PCF based on the received measurement data response and the policy recommendation subscription request (the NWDAF message); and receiving a policy recommendation acknowledgement message from the PCF (receive a policy control function (PCF) response message for the NWDAF message).]  (Note: The policy request sent to the PCF is equivalent to “the NWDAF message” and receipt of the policy recommendation from the PCF is equivalent to the “receive a policy control function (PCF) response message for the NWDAF message.”)
Regarding Claim 44, 
Dao in view of Li teaches all the limitations of parent Claim 42.
Dao teaches:
wherein the processing circuitry is further to transmit the NWDAF message to a session management function (SMF)” (paragraph [0041]; fig. 2, elements 231, 235, 236, 237, N4, N7, N23).  [The UPF 231 communicates over the N4 interface with the SMF 235 that processes information in the communication, and once processed, the SMF 235 communicates the information over the N7 interface to the PCP 236, which then also processes the information and sends a communication to the NWDA 237 over the N23 interface.]
Regarding Claim 45, 
Dao in view of Li teaches all the limitations of parent Claim 42.
Dao teaches:
“wherein the NWDAF message includes an NWDAF request for the PCF to request service operation and an NWDAF transaction identifier (ID)” (paragraphs [0010] [0092]; fig. 8, elements 260, 237, 605, 850; fig. 21-A, elements 237, 1201a, 1220).  [The NWDA 237 sends a data request message 850 to the UDSF 260 for a network entity 605 measurement report, and the measurement and storage configuration request message also includes a transaction ID, such as a Network Measurement Data Request Identifier (NMDR ID) ([0010]).  Information Request message 1201a sent from the NF 1220 to the NWDA function 237 includes filter information for certain network functions including PCF ([0092]).]  (Note: The Network Measurement Data Request Identifier (NMDR ID) is equivalent to “the NWDAF transaction identifier (ID)” and the Information Request message 1201a is equivalent to “NWDAF request for the PCF to request service operation.”)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0262924 A1, hereinafter referred to as Dao) in view of Li et al. (US 2018/0192471 A1, hereinafter referred to as Li) and further in view of Dao (US 2017 /0332282 A1, hereinafter referred to as Dao’282).
Regarding Claim 34, 
Dao in view of Li teaches all the limitations of parent Claim 23.
Dao teaches:
“cause the NWDAF to: generate an NWDAF transaction identifier (ID)” (paragraph [0092]; fig. 8, elements 260, 237, 605, 850).  [The NWDA 237 sends a data request message 850 to the UDSF 260 for a network entity 605 measurement report, and the measurement and storage configuration request message also includes a transaction ID, such as a Network Measurement Data Request Identifier (NMDR ID).]  (Note: The Network Measurement Data Request Identifier (NMDR ID) is equivalent to “the NWDAF transaction identifier (ID).”)
“generate the NWDAF message to further indicate the NWDAF transaction ID to update or remove an NWDAF request to influence a traffic routing with respect to the PDU session” (paragraph [0092]; fig. 8, elements 260, 237, 605, 850).  [The NWDA 237 sends a data request message 850 to the UDSF 260 for a network entity 605 measurement report, and the measurement and storage configuration request message also includes a transaction ID, such as a Network Measurement Data Request Identifier.]  (Note: The Network Measurement Data Request Identifier (NMDR ID) is equivalent to “the NWDAF transaction identifier (ID).”)
Dao does not teach:
to update or remove an NWDAF request to influence a traffic routing with respect to the PDU session.”
Dao’282 teaches:
“to update or remove an NWDAF request to influence a traffic routing with respect to the PDU session” (paragraphs [0249], [0255]).  [A data session for the UE is setup with a setup process that configures the manner in which user plane traffic between the UE and the network nodes are managed; the data session carries all traffic related to user session regardless of the QoS characteristics of individual traffic flows, but the RAN can at the time of user plane session establishment, rejects the request if sufficient radio resources are not available (remove an NWDAF request to influence a traffic routing) ([0249]).  The Network Data Analytics (NWDA) is part of the core network ([0255]).]  (Note: The user plane traffic between the UE and the network nodes is equivalent to “the PDU session,” and rejecting the request is equivalent to “remove an NWDAF request.”)
Because both Dao and Dao’282 teach systems which perform data analysis using NWDA functionality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the ability to reject a request , as taught by Dao’282; and such inclusion would have provided more flexibility in handling of requests, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 39 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0262924 A1, hereinafter referred to as Dao) in view of Li et al. (US 2018/0192471 A1, hereinafter referred to as Li) and further in view of Yan et al. (US 2019/0069199 A1, hereinafter referred to as Yan).
Regarding Claim 39, 
Dao in view of Li teaches all the limitations of parent Claim 37.
Dao does not teach:
“cause the PCF to initiate a network initiated PDU session modification procedure with respect to the PDU session based on the temporal and spatial validity conditions.”
Yan teaches:
“cause the PCF to initiate a network initiated PDU session modification procedure with respect to the PDU session based on … conditions” (paragraph [0031], [0032], [0033], [0035]; figs. 3A-3C, elements 120, 212, 215).  [In a protocol data unit (PDU) session establishment procedure, end device 120 generates and transmits a PDU session establishment request and the PDU session establishment request is generated and transmitted to the selected session management function (SMF) 212 ([0031]).  SMF 212 selects PCF 215 ([0032]).  PCF 215 generates and transmits a PDU-CAN (controller area network) session establishment request to SMF 212, and the PDU-CAN session establishment response includes UL and DL aggregate maximum bit rate (AMBR) values for a PDU session pertaining to end device 120 (based on … conditions) ([0033]).  After further interactions, end device 120 transmits a PDU session a network initiated PDU session modification procedure,” and the UL and DL aggregate maximum bit rate (AMBR) values are equivalent to “conditions.”)
Because both Dao and Yan teach systems which perform data analysis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the ability of the PCF to initiate PDU sessions, as taught by Yan; and such inclusion would have provided an capability for the PCF, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Li teaches:
“a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: The validity conditions include time or “temporal validity condition” and location and “spatial validity condition.”)
Because Dao, Yan, and Li all teach systems which perform monitoring of PDU sessions using policy control function (PCF) and session management function (SMF), it would have been obvious before the effective filing date of the claimed invention to a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 46, 
Dao teaches:
“An apparatus of processing circuitry corresponding to a policy control function (PCF)” (paragraph [0010]; fig. 2, elements 130, 236).  [A network element in a communication network includes a processor; a network interface for communicating with other network entities; and non-transient machine readable memory storing machine readable instructions, and a Core Network 130, which includes a policy control function (CPF) 236.]
“policy control function (PCF) comprising: means for receiving a network data analytics function (NWDAF) message that indicates a temporal … condition and spatial … condition with respect to a protocol data unit (PDU) session” (paragraphs [0010], [0033], [0131]).  [The network data analytics function (NWDA) first requests measurement data from a plurality of network entities, receives the measurement data from at least one of the plurality of network entities, and sends a policy recommendation to at least one control plane (CP) function based on an analysis of the received measurement data ([0010]).  To allow for dynamic changes to network policies, the PCF NWDAF message,” the PCF is equivalent to the “means for receiving a NWDAF message,” the processing capacity of the UPF is equivalent to the “condition with respect to a PDU session,” and the time and location are equivalent to the “temporal” and “spatial” conditions.)
 “wherein the temporal validity condition is associated with when a quality of service (QoS) handling of traffic applies, and wherein the spatial validity condition that corresponds to one or more locations associated with where the QoS handling of traffic applies” (paragraphs [0046], [0048]; fig. 2, elements 220, 231, 237, 270).  [The network management function (NMF) 270 instructs the network data analytics (NWDA) function 237 to send data of certain UE 110, certain (R)AN nodes 220, or the UPF 231 based on certain criteria including geographical locations and time period  and also requests the NWDA 237 to provide a QoS policy recommendation for certain criteria ([0046]).  The NWDA 237 sends to the NMF 270, any operation data, maintenance data, and reports as requested by the NMF 270 ([0048]).]  (Note: The “temporal” and “spatial” conditions are discussed above, and the QoS policy recommendation is equivalent to “the QoS handling of the traffic.”)
means for processing the NWDAF message” (paragraph [0010]).  [The network data analytics function (NWDA) first requests measurement data from a plurality of network entities, receives the measurement data from at least one of the plurality of network entities, and sends a policy recommendation to at least one control plane (CP) function based on an analysis of the received measurement data, the policy control function (PCF) sends an acknowledgement message.]  (Note: The PCF is equivalent to “means for processing the NWDAF message.”)
 “means for determining the PDU session is impacted based on the processed NWDAF message” (paragraphs [0046], [0033]; fig. 2, elements 110, 220, 231, 237).  [The NMF 270 instructs the NWDA 237 to send data of certain UE 110, certain (R)AN nodes 220, or the user plane function (UPF) 231 based on certain criteria, including geographical locations, time period, specific network entities, and events, and to provide potential congestion times during the day and the length of congestion in network functions including user plane functions ([0046]).  To allow for dynamic changes to network policies, the PCF can receive notification of congestion in the network, obtain an indication of the level of congestion from reports about congestion on links carrying the flows, and run a traffic engineering (TE) optimization function ([0033]).]  (Note: The PCF is equivalent to “means for determining the PDU session is impacted.”)
Dao does not teach:
“means for initiating a network initiated PDU session modification procedure with respect to the PDU session based on … conditions .” 
“based on the temporal and spatial validity conditions.”
Yan teaches:
means for initiating a network initiated PDU session modification procedure with respect to the PDU session based on … conditions” (paragraph [0031], [0032], [0033], [0035]; figs. 3A-3C, elements 120, 212, 215).  [In a PDU session establishment procedure, end device 120 generates and transmits a PDU session establishment request and the PDU session establishment request is generated and transmitted to the selected session management function (SMF) 212 ([0031]).  SMF 212 selects PCF 215 ([0032]).  PCF 215 generates and transmits a PDU-CAN session establishment request to SMF 212, and the PDU-CAN session establishment response includes UL and DL aggregate maximum bit rate (AMBR) values for a PDU session pertaining to end device 120 ([0033]).  After further interactions, end device 120 transmits a PDU session establishment complete message ([0035]).]  (Note: The PCF PDU-CAN session establishment request is equivalent to the “PDU session modification procedure,” and the UL and DL AMBR values are equivalent to the “conditions.”)
Because both Dao and Yan teach systems which perform data analysis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dao disclosure, the ability of the PCF to initiate PDU sessions, as taught by Yan; and such inclusion would have provided an capability for the PCF, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Li teaches:
a temporal validity condition and spatial validity condition” (paragraph [0022]).  [The request received from the network exposure function (NEF) includes at least one of a temporal validity condition, and a spatial validity condition which comprises an indication of locations within which the application selection notification applies.]  (Note: The validity conditions include time or “temporal validity condition” and location and “spatial validity condition.”) 
Because Dao, Yan, and Li all teach systems which perform monitoring of PDU sessions using policy control function (PCF) and session management function (SMF), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Dao and Yan, the temporal and spatial validity conditions, as taught by Li; and such inclusion would have provided a more specific definition of the purpose of the verification, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 47, 
Dao in view of Li and further in view of Yan teaches all the limitations of parent Claim 46.
Dao teaches:
“means for generating a PCF response to the NWDAF based on the NWDAF message” (paragraph [0009]).  [The NWDA can be configured for: receiving a policy recommendation subscription request from a policy and control function (PCF); sending the NWDAF message); and receiving a policy recommendation acknowledgement message from the PCF (generating a PCF response to the NWDAF based on the NWDAF message).] (Note: The PCF is equivalent to “means for processing the NWDAF message.”)

Response to Arguments
Applicant's arguments filed February 16, 2021 (see pages 7-8) have been fully considered.
Regarding the rejections under 35 U.S.C. § 103, Applicant argues (see pages 7-8) as follows:
The pending claims are variously rejected under 35 U.S.C. 103 as being unpatentable over various combinations of: Dao et al. (US Publ. 2018/0262924, hereinafter referred to as Dao) in view of Rahmati et al. (US Publ. 2014/0211648, hereinafter referred to as Rahmati), Dao (US Publ. 2017 /0332282, hereinafter referred to as Dao'282), and Yan et al. (US Publ. 2019/0069199, hereinafter referred to as Yan). Applicant respectfully traverses.
Applicant thanks the Examiner for the courtesy of the teleconference with Applicant’s representative on January 21, 2021. As noted by Applicant’s representative during the teleconference, nothing in Rahmati is directed to anything related to a network data analytics function (NWDAF), much less to generating the NWDAF message as recited in the pending claims. To the contrary, Rahmati is directed to functionality of an access network discovery and selection function (ANDSF) framework (Abstract) and the term “NWDAF” does not appear anywhere in its disclosure.
During the teleconference, the Examiner agreed that amending independent claim 23 to include the limitations formerly in dependent claims 24-26 would at least overcome the rejections based on the current references (pending further review by the Examiner). 
Applicant respectfully submits that independent claims 23, 37, 42, and 46 as presently amended are not obvious in view of the cited art. The remaining pending claims each variously depend upon claims 23, 37, 42, and 46, and are thus allowable for the same reasons in addition to their own novel features. Withdrawal of the rejections under 35 U.S.C. §103 and allowance of the pending claims is thus respectfully requested.
The arguments objecting to the combination of Dao and Rahmati with respect to the rejection of independent Claims 23, 37, 42, and 46 are moot, since the rejection under 35 U.S.C. § 103 involves the combination of Dao and Li.  After careful consideration of the subject matter of Claims 24-26, which was incorporated into the independent claims, Examiner determined that the rejections of the claims remain obvious.  As the Office Action points out, the only subject matter not taught by the Dao prior art is the terminology “validity” when referring the “temporal validity condition” and the “spatial validity condition.”  However, Dao clearly teaches both temporal and spatial considerations in paragraph [0046], which discloses that the network data analytics (NWDA) function send data of certain UE, (R)AN nodes, or the UPF 231 based on certain criteria including geographical locations (a spatial condition) and time period (a temporal condition), and also requests the NWDA 237 to provide a QoS policy recommendation for certain criteria.  The only word missing from the disclosure was “validity,” which appears to be somewhat redundant, since by specifying locations and times implies that they are considered to be “valid.”  
Since Applicant expressed concerns that Dao and Rahmati are not analogous art, Examiner currently relies on Li, which has in common with Dao, the use of both PCF and SMF in the analysis of PDU sessions.  Therefore, the rejections of Claims 23, 27-40, and 42-47 under 35 U.S.C. § 103 have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454